 1   NICHOLAS M. PORRAS (Nevada Bar No. 12849)
 2   nick@porraslegal.com
     LAW OFFICES OF NICHOLAS M. PORRAS, P.A.
 3   201 West Liberty Street, Ste. 207
 4
     Reno, NV 89501
     Tel: (775) 525-9246
 5   Fax: (888) 688-4975
 6
     W. CRAFT HUGHES (Pro Hac Vice)
 7   craft@hughesellzey.com
     JARRETT L. ELLZEY (Pro Hac Vice)
 8   jarrett@hughesellzey.com
 9   HUGHES ELLZEY, LLP
     2700 Post Oak Blvd., Ste. 1120
10   Houston, TX 77056
11   Tel: (713) 322-6387

12 CHRISTOPHER W. BOSS (Pro Hac Vice)
13 cp@bosslegal.com
   BOSS LAW, PLLC
14 9887 4th Street North, Ste. 202
15
   St. Petersburg, FL 33702
   Tel: (727) 471-0039
16
     Attorneys for Plaintiff and the Putative Class
17
18                      IN THE UNITED STATES DISTRICT COURT
19                          FOR THE DISTRICT OF NEVADA
20
     FRANCINE EDWARDS, individually            )   Case No. 2:18-CV-01998-APG-PAL
21 and on behalf of all others similarly       )
22 situated,                                   )   STIPULATION TO EXTEND TIME
                                               )   TO RESPOND
23         Plaintiff,                          )
24                                             )   Complaint filed: October 17, 2018
     v.                                        )
25                                             )              ORDER
26
     CONN’S, INC. and CONN                     )
     APPLIANCES, INC.                          )
27                                             )
           Defendants.                         )
28


                                                   1
 1
           Plaintiff Francine Edwards, individually and on behalf of all others similarly

 2   situated (“Plaintiff”), by and through her counsel of record, and Defendants Conn’s,
 3
     Inc. and Conn Appliances, Inc. (“Defendants”), by and through their counsel of
 4
     record, hereby submit this stipulation to extend the time for Plaintiff to respond to
 5
 6   Defendants’ 12(b)(6) Motion to Dismiss for Failure to State a Claim on Which Relief
 7   Can Be Granted, Motion to Dismiss Non-Nevada Putative Class Members’ Claims
 8
     for Lack of Personal Jurisdiction, and Motion to Strike Failsafe Class Allegations
 9
10   and Impertinent and Immaterial Matter [Dkt. Nos. 28, 29, and 30] (“the Motions”)

11   pursuant to LR IA 6-1. Plaintiff filed her Complaint on October 17, 2018. Defendants
12
     then filed the Motions on February 25, 2019. Plaintiff’s current deadline to respond
13
     to all three motions is March 11, 2019. Plaintiff and Defendants stipulate and agree
14
15   Plaintiff shall have until April 1, 2019 to file her responsive pleadings.
16         This is Plaintiff’s first request for an extension of time to respond to the
17
     Motions and it is not intended to cause any delay or prejudice to any party, but rather
18
19   to allow Plaintiff additional time to evaluate and respond to Defendants Motions.

20         IT IS SO STIPULATED.
21
22             IT IS SO ORDERED.
23
24
25                                                    ______________________________
26                                                    UNITED STATES DISTRICT JUDGE
                                                      Dated: March 11, 2019.
27
28


                                                 2
 1   Dated: March 11, 2019.   Respectfully Submitted,
 2
 3                                       /s/ Nicholas M. Porras
                                    Nicholas M. Porras
 4
                                    Nevada Bar No. 12849
 5                                  nick@porraslegal.com
                                    LAW OFFICES OF NICHOLAS M.
 6                                  PORRAS, P.A.
 7                                  201 West Liberty Street, Ste. 207
                                    Reno, NV 89501
 8                                  Tel: (775) 525-9246
 9                                  Fax: (888) 688-4975

10                                  HUGHES ELLZEY, LLP
11                                  W. Craft Hughes*
                                    craft@hughesellzey.com
12                                  Jarrett L. Ellzey*
13
                                    jarrett@hughesellzey.com
                                    2700 Post Oak Blvd., Ste. 1120
14                                  Houston, TX 77056
                                    Tel: (713) 322-6387
15
16                                  BOSS LAW, PLLC
                                    Christopher W. Boss*
17                                  cp@bosslegal.com
18                                  9887 4th Street North, Ste. 202
                                    St. Petersburg, FL 33702
19                                  Tel: (727) 471-0039
20
                                    *Pro Hac Vice
21
22                                  Attorneys for Plaintiff
                                    and the Putative Class
23
24
25
26
27
28


                                       2
 1   Dated: March 11, 2019.        Respectfully Submitted,
 2
 3                                               /s/ Eric J. Troutman
                                         Eric J. Troutman*
 4                                       Squire Patton Boggs (US) LLP
                                         555 So. Flower St., Ste. 3
 5                                       Los Angeles, CA 90071
 6                                       213-624-2500
                                         Fax: 213-623-4581
 7                                       Email: eric.troutman@squirepb.com

 8                                       Artin Betpera*
                                         Womble Bond Dickinson (US) LLP
 9                                       3200 Park Center Drive, Suite 700
                                         Costa Mesa, CA 92626
10                                       714-557-3800
11                                       Fax: 714-557-3347
                                         Email: artin.betpera@wbd-us.com
12
                                         Jennifer L Braster
13                                       Naylor & Braster
                                         1050 Indigo Drive, Suite 200
14                                       Las Vegas, NV 89145
                                         702-420-7000
15                                       Fax: 702-420-7001
16                                       Email: jbraster@naylorandbrasterlaw.com

17                                       *Pro Hac Vice
18
                                         Attorneys for Defendants,
19                                       Conn’s Inc. and Conn Appliances, Inc.
20
21   IT IS SO ORDERED.
22
     Dated this __ day of March 2019.
23
                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


                                             3
